Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prosecution History Summary
Claim 2 is cancelled.
Claims 1 and 12 are amended.
Claims 1 and 3-20 are pending.
DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 3-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a process (claims 1 and 3-11), machine (claims 12-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.
Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claim 1 includes limitations that recite at least one abstract idea. Specifically, independent claim 1 recites:
A computer-implemented method for improving medical coding efficiency of a patient record, the method comprising: 
-receiving, by an assigning module executed by one or more computer processors and during a coding process for the patient record, input corresponding to a partial medical code; 
-determining, in real-time by the assigning module during the coding process for the patient record, a list of possible diagnoses based on the partial medical code; 
-assigning, by the assigning module executed by the one or more computer processor and during the coding process for the patient record, one or more initial medical group codes to the patient record in real-time based on a first set of inputs received from a user during the coding process and the list of possible diagnoses;
-automatically determining, by the assigning module and during a coding process for the patient record, a first health care classification system to assign to the one or more initial medical group codes; 
-displaying, by a displaying module executed by the one or more computer processors that controls a user interface, a coding summary of the one or more initial medical group codes; and 
-while the coding summary is displayed: 
-receiving, during the coding process and by the one or more computer processors, additional input from a subsequent set of inputs; 
-upon receiving the additional input from the subsequent set of inputs,
-determining, by an analyzing module executed by the one or more computer processors and in real-time, whether the additional input affects one or more aspects of the coding summary; 
-upon determining in real-time that the additional input from the subsequent set of inputs causes the aspect of the coding summary to be affected, determining, by the assigning module one or more alternative medical group codes pertaining to one or more other health care classification systems which differ from the first health care classification system; and 
-displaying, in real-time by the display module, the updated affected aspect of the coding summary, wherein the updated aspect includes at least the one or more alternative medical group codes adjacent to the information in the coding summary related to the one or more initial medical group codes.
	Examiner states submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because determination of initial or alternative group codes based on diagnosis and additional input are processes a doctor would go through to code for a diagnosis (i.e. managing personal behavior).  For instance, physicians or other medical professionals that have been working with patients for many years including medical coding for diagnosis know the mental process to follow when coding a patient’s diagnosis.
	Furthermore, the foregoing underlined limitation constitute: a “mental process” because determination of coding based on a diagnosis, and determining if additional input affects the medical coding can all be performed in the human mind.  
	Accordingly, the claim recites at least one abstract idea.
	Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether
the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP
§$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond
the abstract idea integrate the exception into a practical application in a manner that imposes a
meaningful limit on the judicial exception.  The courts have indicated that additional elements
merely using a computer to implement an abstract idea, adding insignificant extra solution
activity, or generally linking use of a judicial exception to a particular technological environment
or field of use do not integrate a judicial exception into a “practical application.” MPEP
§2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract
idea recited in the claim are as follows (where the bolded portions are the “additional
limitations” while the underlined portions continue to represent the at least one “abstract idea”):
A computer-implemented method for improving medical coding efficiency of a patient record, the method comprising: 
-receiving, by an assigning module executed by one or more computer processors and during the coding process for the patient record, input corresponding to a partial medical code (extra-solution activity, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II); para. 56, BIOS); 
-determining, in real-time by the assigning module during the coding process for the patient record (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62), a list of possible diagnoses based on the partial medical code; 
-assigning, by the assigning module executed by the one or more computer processor (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62) and during the coding process for the patient record, one or more initial medical group codes to the patient record in real-time based on a first set of inputs received from a user during the coding process and the list of possible diagnoses;
-automatically determining, by the assigning module and during a coding process for the patient record (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62), a first health care classification system to assign to the one or more initial medical group codes; 
-displaying, by a displaying module executed by the one or more computer processors that controls a user interface, a coding summary of the one or more initial medical group codes (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 55); and 
-while the coding summary is displayed (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)): 
-receiving, during the coding process and by the one or more computer processors, additional input from a subsequent set of inputs (extra-solution activity as noted below, see MPEP 2106.05(g); conventional activity (receiving/transmitting data over a network) as noted below, see MPEP 2106.05(d)(II)); 
-upon receiving an additional input from the subsequent set of inputs, determining, by an analyzing module executed by the one or more computer processors and in real-time (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62), whether the additional input from a subsequent set of inputs affects one or more aspects of the coding summary; 
-upon determining in real-time that the additional input from the subsequent set of inputs causes the aspect of the coding summary to be affected, determining, by the assigning module (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f); para. 62) one or more alternative medical group codes pertaining to one or more other health care classification systems which differ from the first health care classification system; and 
-displaying, in real-time by the display module, the updated affected aspect of the coding summary, wherein the updated aspect (using computers as mere tools to perform the abstract idea as noted below, see MPEP 2106.05(f)) includes at least the one or more alternative medical group codes adjacent to the information in the coding summary related to the one or more initial medical group codes (mere field of use limitation as noted below, see MPEP 2106.05(h)).
	Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
For these reasons, representative independent claim 12 and analogous independent claim
1 do not recite additional elements that integrate the judicial exception into a practical
application. Accordingly, representative independent claim 12 and analogous independent claim
1 are directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the
abstract idea into a practical application as set forth below:
Claims 3-6 and 14-16: These claims specify the updating of the coding summary with specificity of the adjacent information which does not more than generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 7 and 17: This claim specifying receiving a request to display the patient report which uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 8 and 18: This claim specifying assigning group codes to the patient record and determining alternative medical group code is a mental process and generally links use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claims 9 and 19: This claim specifying displaying…information…adjacent to information related” uses the computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Claims 10-11 and 20: These claims specifying the health care classification system and types of procedures generally link use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Claim 13: This claim specifying the subsequent input obtained from medical record generally links use of the abstract idea to a particular technological environment or field of use without altering or affecting how the use of at least one abstract idea is performed (see MPEP 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application. Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims 8 and 12 do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving a partial medical code, displaying a coding summary, receiving additional inputs e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); determining a list of possible diagnoses; determining initial medical group codes based on selection of a diagnosis, determining a first health care classification system, determining alternative medical group codes, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3-11 and 13-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-3, 6-7, 9, 13-14, 17, 19, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); claims 4, 15, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); 5, 16, e.g., electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii); claims 3, 6, 8, 10-11, 13-14, 18, 20 e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
	Therefore, whether taken individually or as an ordered combination, claims 1 and 3-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed for claims 1 and 3-20 under 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant argues that the specification describes numerous problems with existing computer technology; existing systems at the time of filing had computational shortcomings such as users having to wait until reaching the end of the coding process to compute patient summaries.  While the claimed method purports to accelerate the process of analyszing tissue analysis data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself.  See Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012).  The alleged improvement that the Applicant touts does not concern an improvement to computer capabilities but instead relates to an alleged improvement in receiving and processing information for which a computer is used as a tool in its ordinary capacity.  Applicant does not contend that it was necessary to develop innovative computer hardware/software in order to perform the steps recited in independent claims.  The “processor,” “memory,” and “display,” are used merely as tools to perform the abstract idea. 
Applicant argues that similar to Enfish, the present claims provide a technological process that provides an improvement to a computerized process (i.e. improvement in processing efficiency and the technical coding process by controlling the computer system to update the coding summary and assign medical codes in real-time based on received input).  The Federal Circuit in Enfish stated that certain claims directed to improvements in computer related technology.  The Federal Circuit stated that the Enfish claims were not ones in which general-purpose computer components are added after the fact to a fundamental economic practice or mathematical equation, but were directed to a specific implementation of a solution to a problem in the software arts, and concluded that the Enfish claims were thus not directed to an abstract idea (configuring a computer memory in accordance with a self-referential table).  Furthermore, Enfish specification also supported the benefits it held over conventional databases, such as increased flexibility, faster search times, and smaller memory requirements.  Here, the focus of the claims is not any improved computer or network, but the improved efficiency in coding summary; and indeed, the specification makes clear that off-the-shelf computer technology is usable to carry out the analysis.  Examiner states that real-time patient summary and simultaneous comparison of the codes uses generic computer to carry out generic steps of displaying information.
Applicant argues that similar to Core Wireless, claim 1 limits the type of information that can be displayed to the user and when that information is displayed to the user.  Core Wireless required “an application summary that can be reached directly from the menu,” specifying a particular manner by which the summary window must be accessed.  The claim further requires the application summary window list a limited set of data, “each of the data in the list being selectable to launch the respective application and enable the selected data to be seen within the respective application.”  This claim limitation restrains the type of data that can be displayed in the summary window.  Finally, the claim recites that the summary window “is displayed while the one or more applications are in an unlaunched state,” a requirement that the device applications exist in a particular state.  These limitations disclose a specific manner of displaying a limited set of information to the user, rather than using conventional user interface methods to display a generic index on a computer.  The specification in Core Wireless further discloses an improved user interface for electronic devices, particularly those with small screens; teaching that the prior art interfaces had many deficits related to the efficient functioning of the computer.  Examiner is unable to find any support within the specification regarding the claimed improvement of saving memory resources and presenting the information more efficiently.
Applicant argues that similar to McRO, the claims provide an improvement to the technological process of assigning initial medical group codes in real-time, displaying a coding summary as the patient record is being coded, and displaying updated aspects of the coding summary.  Examiner disagrees.  The McRO court relied on the specification's explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be automated when determining that the claims were directed to improvements in computer animation instead of an abstract idea.  The claimed invention in McRO improved how the physical display operated to produce better quality images, the claimed invention here merely uses generic computing components to manage information provided to devices.  The claims in McRO were directed to the creation of something physical—namely, the display of “lip synchronization and facial expressions” of animated characters on screens for viewing by human eyes. Id. At 1313.  The McRO claims also avoided being “abstract” in another sense reflexted repeatedly in our cases: they had the specificity required to transform a claim from one claiming only a result to one claiming a way of achieving it. McRO, 837 F.3d at 1314
	Applicant argues that the claims provide an improvement to the technical process of computer assisted medical coding.  Examiner disagrees.   Examiner states that using a computer to perform a task “more quickly or more accurately” is not, in and of itself, a ticket into patent-eligible territory. (OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).)  Additionally, although the claimed process of gathering and displaying data may be done more quickly using computer components, Applicants' s arguments that the claimed process is more efficient are not persuasive because the claimed process does not lead to the increased efficiency, rather that is due to the use of generic computers. See FairWarning IP, LLC v. latric Sys., Inc., 839 F.3d 1089, 1095 (2016) (“While the claimed system and method certainly purport to accelerate the process of analyzing audit log data, the speed increase comes from the capabilities of a general-purpose computer, rather than the patented method itself' ); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Can. (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012) (“[T]he fact that the required calculations could be performed more efficiently via a computer does not materially alter the patent eligibility of the claimed subject matter”).
	Applicant argues that the Office Action failed to cite any art of record, therefore they demonstrate an improvement to the technical process.  Examiner disagrees.  Ultramercial v. Hulu (Fed. Cir. 2014) is as follows: “We do not agree with Ultramercial that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete.  In any event, any novelty in implementation of the [abstract] idea is a factor to be considered only in the second step of the Alice analysis. . . . [And, the Internet] is a ubiquitous information-transmitting medium, not a novel machine. And adding a computer to otherwise conventional steps does not make an invention patent-eligible. Any transformation from the use of computers or the transfer of content between computers is merely what computers do and does not change the analysis.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sandberg et al. – U.S. Publication No. 2011/0054944 – Teaches a system for providing a patient summary with values that can be modified and simultaneously display patient summary.
Rao et al. – U.S. Patent No. 7,725,330 – Teaches a system for automated processing of electronic medical record and extracting clinical information with associated codes.
Stern et al. – U.S. Patent No. 7,624,027 – Teaches a system for processing medical records and processing the information to record medical codes.
Singer – U.S. Publication No. 2008/0077443 – Teaches a system for processing medical records and inputting codes associated with the medical record.
Allard et al. – U.S. Publication No. 2007/0260977 – Teaches a system for generating codified electronic records.
Wolfman et al. – U.S. Publication No. 2005/0251422 – Teaches a system for real time communications to resolve patient records and providing real-time coding.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEETAL R. PAULSON whose telephone number is (571)270-1368. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEETAL R PAULSON/Primary Examiner, Art Unit 3626